Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the amendments dated March 18, 2022.
Claims 1-8, 10-17, and 18-20 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of the sealing member 126 or how the sealing member can be integral with the gripping surface as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-8 and 10-14 are objected to because of the following informalities:  The claims spell “adaptor” with an “o” and an “e” (“adapter”).  The Examiner assumes these are the same adaptor.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 8, 10, 15, 16, and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byrne (US 6,485,412) in view of Cushner et al. (US 2009/0264705) and Newton (US 2009/0101562).
Regarding Claim 1, Byrne discloses:
A water bottle cap assembly (Figs. 4 and 20, for example) for use with an endoscopic device, the assembly comprising: 
a cap (300) comprising a dome-shaped outer surface (Figs. 4 and 20 show a substantially dome-shaped surface) and an engageable member (threads can be seen in Fig. 20), wherein the engageable member is configured to sealingly engage with a water source (the threads attach the cap to the water source), and wherein the dome-shaped outer surface defines a plurality of ports (two ports are seen in Fig. 20) to allow for a plurality of output configurations that allow assembly of multiple different products all utilizing the same cap (a user can attach tubes to the ports as desired to create different configuration; the limitation is not structural), 
a plurality of tubular members (302/308), wherein each tubular member is coupled to a respective port so as to be in fluid communication therewith (see Fig. 20 showing the tubes connected to the port), wherein at least one of the tubular members being a single lumen tubular member (302 has a single lumen); 
wherein at least one of the tubular members comprises a dual-lumen tubular member such that an inner tube extends within an outer tube and into a water bottle (outer tube 308 has inner tube 304 creating an annulus 306);
an adaptor (200) coupled to an end of at least one of the tubular members and configured to engage an endoscopic device, wherein the inner tube extends from the adapter and into a water bottle (this can be seen in Figs. 3, 13, and 19 where adaptor 200 can be used with various tubing so that both air and water pass therethrough as described in Col 10 Lines 25-41), and wherein at least one of the tubular members configured to convey at least one fluid between the water source and the endoscopic device (Col 11 Line 61 – Col 12 Line 5).
Byrne does not explicitly disclose wherein each of the plurality of ports are sealed via a removable sealing member to initially prevent fluid from flowing therethrough; the single lumen tubular member comprising a coupling member for coupling to a gas source (although the single lumen member is connected to a gas supply; Col 11 Lines 55-57); and a filter disposed on the single lumen tubular member closer to the cap than the coupling member to filter contaminants from entering the water source and to prevent backflow to the gas source.
Cushner teaches using a cap (50) for closing a port when the port is not in use.  Cushner’s cap works for any port and helps keep the bottle sterile until use.  Each port would need to be capped to keep the bottle sterile prior to use.  Finally, Applicant appears to be claiming nothing more than what can be found on a variety of bottles where it is important to seal the bottle.  Condiments such as ketchup and mustard are sealed during shipment.  The same principle applies here.  Allowing air or moisture into the bottle prior to use would contaminate the device and render it unfit for use in a surgical setting.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Byrne's device to include Cushner's sealed port.  Such a modification helps keep the bottle sterile prior to use and keeps any ports not in use closed so fluid does not inadvertently escape from the bottle.
Applicant’s coupling member is a simple luer lock or other known coupling means (see Specification Page 8 Lines 27-29).  Cushner teaches that luer locks are well-known for interconnection of syringes, catheters, hubbed needles, IV tubes, and the like (Paragraph 0046).  The Examiner considers luer locks and other known connectors (threaded connectors, snap-fit, barbed connectors, etc.) to be old and well-known in the art for securely connecting tubular members.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Byrne's tubular member to include a coupling member.  Such a modification enables and ensures secure connection between the gas supply and the gas supply line.  This limitation is directed to what is old and well-known in the art and does not provide some new or unexpected benefit.
Newton teaches using a filter (10) adapted to connect to a gas source and/or gas supply tubing (Abstract and Paragraph 0013) to prevent bacteria and other contaminants from enter into the patient’s body (Paragraph 0003).  As Newton’s filter is connected at the cap of the water source (see Figs. 2 and 5, Fig. 5 in particular shows the filter as an integral piece of the tubing, and Figs. 1-5 show the filter on the tubing), it is closer to the cap than the coupling member.  Newton's disclosure does indicate that a 0.2 micron filter is used (Paragraph 0017), which is one of Applicant’s disclosed sizes.  If Applicant’s 0.2 micron filter can prevent backflow without any additional explanation as to how, the Examiner assumes Newton’s will have the same functionality.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Byrne’s tubular member to include Newton’s filter.  Such a modification ensures bacteria and other contaminants will not enter the patient’s body.

Regarding Claim 2, Byrne as modified discloses wherein the engageable member comprises internal threads (see Fig. 20, for example, showing the threads).

Regarding Claim 3, Byrne discloses the invention substantially as claimed as stated above.  Byrne does not explicitly disclose a ring-shaped sealing member disposed within the cap and configured to facilitate engagement with the water source.  The Examiner considers O-rings to be old and well-known in the art for forming a seal between tubular members.  Cushner teaches using one such O-ring (64) for forming a seal between a cap and a water bottle.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Byrne's cap to include an O-ring.  Such a modification is an old and well-known means for forming a seal.

Regarding Claim 4, Byrne as modified discloses wherein the cap is configured to accommodate a volume of air between a maximum water level height and an interior of the dome-shaped outer surface of the cap (see Fig. 20 showing the height of the cap wherein air can be located).

Regarding Claim 8, Byrne as modified discloses wherein the cap comprises two, three, or four ports (Fig. 20 shows two ports).

Regarding Claim 10, Byrne discloses that certain parts of the assembly are made of polymers (Col 9 Line 65), but does not explicitly state wherein the water bottle cap assembly is formed of a sterilizable polymeric material and is disposable.  Polymeric materials are old and well-known in the art for use with medical devices because of their low cost.  Making Byrne's cap out of a polymeric material would have been obvious to a person having ordinary skill in the art at the time the invention was made so that the cap could be thrown away after use or easily cleaned.  Futhermore, Cushner discusses making a polymer adaptor similar to Byrne’s that can be sterilized if desired (Paragraphs 0057 and 0058).

Regarding Claim 15, Byrne discloses:
A water bottle cap assembly (Fig. 4 and 20, for example) for use with an endoscopic device, the assembly comprising: 
a cap (300) comprising an outer surface (outer surface of cap including the top and side surfaces), an inner surface (internal surface of cap), and a gripping surface covering at least a portion of the outer surface (side surfaces as seen in Fig. 20); 
a plurality of ports (two ports are seen in Fig. 20) between the outer surface and the inner surface of the cap; 
a plurality of tubular members (302/308), wherein each tubular member is coupled to a respective port so that each tubular member is fluidly coupled to the respective port (see Fig. 20 showing the tubes connected to the port); and
an adaptor (200) coupled to an end of one of the tubular members and configured to engage with an endoscopic device (Col 11 Line 61 – Col 12 Line 5). 
Byrne does not explicitly disclose a sealing member wherein the sealing member and gripping surface are integrally formed; wherein at least one tubular member comprises a coupling member for coupling to a gas source (although the single lumen member is connected to a gas supply; Col 11 Lines 55-57); and a filter disposed on the at least one tubular member with the coupling member for coupling to a gas source.
The Examiner considers O-rings to be old and well-known in the art for forming a seal between tubular members.  Cushner teaches using one such O-ring (64) for forming a seal between a cap and a water bottle.  Making components integral is also obvious (see MPEP 2144.04.V.B), especially where making the components integral does not solve a particular problem.  One piece construction to simplify manufacturing or reduce cost is the standard reasoning for making components integral and does not require any particular insight.  Applicant has not developed a novel seal that allows for such construction, but rather, has simply stated in the disclosure that as an alternative to making components separately the components can be integrally formed.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Byrne's cap to include an integral O-ring.  Such a modification is an old and well-known means for forming a seal.
Applicant’s coupling member is a simple luer lock or other known coupling means (see Specification Page 8 Lines 27-29).  
Cushner teaches that luer locks are well-known for interconnection of syringes, catheters, hubbed needles, IV tubes, and the like (Paragraph 0046).  The Examiner considers luer locks and other known connectors (threaded connectors, snap-fit, barbed connectors, etc.) to be old and well-known in the art for securely connecting tubular members.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Byrne's tubular member to include a coupling member.  Such a modification enables and ensures secure connection between the gas supply and the gas supply line.  This limitation is directed to what is old and well-known in the art and does not provide some new or unexpected benefit.
Newton teaches using a filter (10) adapted to connect to a gas source and/or gas supply tubing (Abstract and Paragraph 0013; see Figs. 2 and 5, Fig. 5 in particular shows the filter as an integral piece of the tubing, and Figs. 1-5 show the filter on the tubing) to prevent bacteria and other contaminants from enter into the patient’s body (Paragraph 0003).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Byrne’s tubular member to include Newton’s filter.  Such a modification ensures bacteria and other contaminants will not enter the patient’s body.

Regarding Claim 16, Byrne discloses the invention substantially as claimed as stated above.  Byrne does not explicitly disclose wherein the gripping surface comprises raised ribs.  However, such textured surfaces are old and well-known for aiding grip.  Newton teaches using such ribs on a cap (see Fig. 1).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Byrne’s cap to include raised ribs.  Such a modification is standard in the art for providing additional grip to a surface.

Regarding Claim 18, Byrne as modified discloses wherein the cap comprises a dome-shaped outer surface (see Byrne - Figs. 4 and 20 show a substantially dome-shaped surface).

Regarding Claim 19, Byrne as modified discloses wherein the filter is disposed on the tubular member at a location closer to the cap than the coupling member (As Newton’s filter is connected at the cap of the water source (see Fig. 2), it is closer to the cap than the coupling member).

Regarding Claim 20, Byrne as modified discloses wherein the cap comprises two, three, or four ports (Byrne – Fig. 20 shows two ports).

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byrne (US 6,485,412), Cushner et al. (US 2009/0264705), and Newton (US 2009/0101562), as applied to claim 1 above, and further in view of Sawan et al. (US 6,030,632).
Byrne, Cushner, and Newton disclose the invention substantially as claimed as stated above.
Regarding Claims 5 and 6¸ they do not disclose wherein the filter comprises pores of about 0.1 micron and wherein the filter is a hydrophobic filter.  Sawan teaches making hydrophobic (Col 2 Line 47) filters with pore sizes as small as 0.1 micron (Col 2 Lines 14-27).  Making the filter pore size smaller will prevent the passage of smaller microbial particles.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Byrne’s tubular member to include Newton’s filter with Sawan’s pore size and hydrophobic property.  

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byrne (US 6,485,412), Cushner et al. (US 2009/0264705), and Newton (US 2009/0101562), as applied to Claim 1 above, and further in view of Levy (US 2007/0043262).
Byrne, Cushner, and Newton disclose the invention substantially as claimed as stated above.  They do not explicitly disclose a check valve disposed within at least one of the tubular members and configured to prevent fluid flow into the water source.  Check valves are old and well-known in the art for prevent fluid back flow.  The valve is placed within the pipe to ensure fluid continues to flow in the desired direction.  Levy teaches using such valves (740/760) in this way to prevent back flow.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Byrne’s tubular member to include a check valve.  Such a modification prevents back flow into the water source possibly contaminating the water.

Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byrne (US 6,485,412) in view of Cushner et al. (US 2009/0264705), Newton (US 2009/0101562), and further in view of Noda et al. (US 2010/0022834).
Regarding Claim 11, Byrne discloses:
A water bottle cap assembly (Fig. 4 and 20, for example) for use with an endoscopic device, the assembly comprising: 
a cap (300) comprising an engageable member (threads can be seen in Fig. 20) configured to sealingly engage with a water source (the threads attach the cap to the water source), wherein the cap defines ports (two ports are seen in Fig. 20), the ports opening into a fluid storage chamber defined by the water source and the cap (see Col 11 Lines 55-58 discussing the cap and associated water bottle, the cap and water bottle form a fluid storage chamber as shown generically in Fig. 3); 
the fluid storage chamber configured to accommodate a volume of air between a maximum water level height of the water source and an interior of the cap (see Fig. 20 showing the height of the cap wherein air can be located); 
a plurality of tubular members (302/308), each tubular member coupled to a respective port so as to be in fluid communication therewith (see Fig. 20 showing the tubes connected to the port), at least one of the tubular members being a single lumen tubular member (302 has a single lumen); 
wherein at least one of the tubular members comprises a dual-lumen tubular member such that an inner tube extends within an outer tube and into a water bottle (outer tube 308 has inner tube 304 creating an annulus 306);
an adaptor (200) coupled to an end of at least one of the tubular members and configured to engage an endoscopic device (Col 11 Line 61 – Col 12 Line 5), wherein the inner tube extends from the adapter and into a water bottle (this can be seen in Figs. 3, 13, and 19 where adaptor 200 can be used with various tubing so that both air and water pass therethrough as described in Col 10 Lines 25-41), and wherein at least one of the tubular members configured to convey at least one fluid between the water source and the endoscopic device (Col 11 Line 61 – Col 12 Line 5).
Byrne does not explicitly disclose four ports; wherein each of the four ports is sealed off with a removable sealing member to prevent fluid through the associated port, and wherein each of the removable sealing members comprise at least one of a peelable material and a pierceable material; the single lumen tubular member comprising a coupling member for coupling to a gas source (although the single lumen member is connected to a gas supply; Col 11 Lines 55-57); a filter disposed on the single lumen member closer to the cap than the coupling member to filter contaminants from entering the water source and to prevent backflow to the gas source, wherein the volume of air allows a pressure level of the water source to be increased to a level sufficient for conveying the at least one fluid from the water source through at least one of the tubular members.
Cushner teaches using a cap (50) for closing a port when the port is not in use.  Cushner’s cap works for any port and helps keep the bottle sterile until use.  Each port would need to be capped to keep the bottle sterile prior to use.  Also, Applicant’s disclosure provides little to no instruction as to what is meant by peelable or pierceable.  Cushner’s cap can be peeled off the port using the tether 52.  Cushner states that the cap can be made from any material useful for forming a fluid-tight seal.  Elastomeric materials are known to be used for such seals, and elastomeric materials can be pierced (to be fair, the Examiner is unaware of any materials incapable of being pierced).  Finally, Applicant appears to be claiming nothing more than what can be found on a variety of bottles where it is important to seal the bottle.  Condiments such as ketchup and mustard are sealed during shipment.  The same principle applies here.  Allowing air or moisture into the bottle prior to use would contaminate the device and render it unfit for use in a surgical setting.  The additional claim language is directed to a product-by-process and the timing of the ports being sealed.  The limitation does not change the structure of the ports or the removable sealing member.  Again, though, sealing the ports prior to use would have been obvious to keep the device sterile until use.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Byrne's device to include Cushner's sealed port.  Such a modification helps keep the bottle sterile prior to use and keeps any ports not in use closed so fluid does not inadvertently escape from the bottle.
Applicant’s coupling member is a simple luer lock or other known coupling means (see Specification Page 8 Lines 27-29).  Cushner teaches that luer locks are well-known for interconnection of syringes, catheters, hubbed needles, IV tubes, and the like (Paragraph 0046).  The Examiner considers luer locks and other known connectors (threaded connectors, snap-fit, barbed connectors, etc.) to be old and well-known in the art for securely connecting tubular members.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Byrne's tubular member to include a coupling member.  Such a modification enables and ensures secure connection between the gas supply and the gas supply line.  This limitation is directed to what is old and well-known in the art and does not provide some new or unexpected benefit.
Newton teaches using a filter (10) adapted to connect to a gas source and/or gas supply tubing (Abstract and Paragraph 0013; see Figs. 2 and 5, Fig. 5 in particular shows the filter as an integral piece of the tubing, and Figs. 1-5 show the filter on the tubing) to prevent bacteria and other contaminants from enter into the patient’s body (Paragraph 0003).  As Newton’s filter is connected at the cap of the water source (see Fig. 2), it is closer to the cap than the coupling member.  Newton's disclosure does indicate that a 0.2 micron filter is used (Paragraph 0017), which is one of Applicant’s disclosed sizes.  If Applicant’s 0.2 micron filter can prevent backflow without any additional explanation as to how, the Examiner assumes Newton’s will have the same functionality.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Byrne’s tubular member to include Newton’s filter.  Such a modification ensures bacteria and other contaminants will not enter the patient’s body.
Noda teaches using four ports (Fig. 3) for multiple gas suppliers and multiple fluid suppliers to the endoscope.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Byrne's device to include Noda's extra ports.  Such a modification permits multiple gas suppliers and multiple fluid supply tubes to be used with the same endoscope and water tank.

Regarding Claim 12, Byrne as modified discloses wherein the cap comprises a dome-shaped outer surface (see Byrne Fig. 20, for example, showing the dome-shape).

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Byrne (US 6,485,412), Cushner et al. (US 2009/0264705), Newton (US 2009/0101562), and Noda et al. (US 2010/0022834), as applied to claim 11 above, and further in view of Sawan et al. (US 6,030,632).
Byrne, Cushner, Newton, and Noda disclose the invention substantially as claimed as stated above.
Regarding Claims 13 and 14¸ they do not disclose wherein the filter comprises pores of about 0.1 micron and wherein the filter is a hydrophobic filter.  Sawan teaches making hydrophobic (Col 2 Line 47) filters with pore sizes as small as 0.1 micron (Col 2 Lines 14-27).  Making the filter pore size smaller will prevent the passage of smaller microbial particles.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Byrne’s tubular member to include Newton’s filter with Sawan’s pore size and hydrophobic property.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,456,014. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent are substantially similar and anticipate the claims of this application.  Patent ‘014 claims a cap, a plurality of ports, a plurality of tubular members, an adaptor, and a filter.  The only difference is Patent ‘014 claims the exact location of the filter.

Response to Arguments
Applicant's arguments filed March 18, 2022, have been fully considered but they are not persuasive.
Applicant argues that the prior art fails to read on the claimed invention as amended.  In particular, Byrne fails to disclose wherein each of the plurality of ports are sealed via a removable sealing member.  Applicant argues that Byrne requires air to flow through the ports such that sealing the ports would be clearly improper.  Sealing this orifice would clearly prevent air from flowing through the orifice.  All of this is true, but also irrelevant.  The claims are directed to a removable seal.  Applicant cannot maintain an argument that seals would render Byrne inoperable without acknowledging the same is true for Applicant’s device.  Had the Examiner relied on a permanent seal, then the arguments would maybe be persuasive.  However, the Examiner relied on Cushner, which shows a removable seal 50.  Applicant has failed to address Byrne in relation to Cushner.  The Examiner asserts that the rejection is proper and that sealing ports prior to use is obvious.
Applicant next argues that Newton fails to teach filtering fluids pumped into the water bottle and locating the filter on the single lumen member.  Newton shows the filter on the tubing or single lumen member.  This is explicitly shown in Figs. 1-5 and the limitation is not a patentable distinction over the prior art.
The Examiner is using Newton to show the inclusion of a filter on supply tubing and its relative location to the cap.  Such filters are designed to reduce the possibility of contamination entering the patient.  A person having ordinary skill in the art would understand that contaminants can enter a bottle from the source (liquid or gas) and then be passed on to the patient.  Placing a filter at the entrance or exit or both is obvious as the filters perform the same function in any location.  In particular with Byrne, there is a filter on the inlet side of the bottle at 282 (filter 286).  Newton shows how to incorporate the filter into tubing such that something like the tubing 302 in Byrne Fig. 20 will have a filter.  The inclusion of a filter on medical tubing to prevent contamination is old and well-known.  The feature does not prevent a patentable distinction over the prior art.
All other arguments as to art rejections are based on the alleged deficiencies addressed above.
The Examiner also notes that Applicant presented no reasoning or arguments directed to how the claim amendments overcome the prior art.  All of these arguments were previously presented, and the Examiner’s position remains unchanged.
The double patenting rejection is maintained as no terminal disclaimer has been received.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795